DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Response to Amendment

Entry of Amendments

Claim(s) 1, 5, 9-11 and 13-17 have been amended.
Claim(s) 6-8 have been canceled.

Prosecution Reopened

Prosecution on the merits of this application is reopened on claim(s) 1-3, 5, 9-12, 13-17 and 18-20 considered unpatentable for the reasons indicated below: 

Claim Objections

Claim(s) 18-20 are objected to because of the following informalities:  
Claim(s) 5 recite a phrase “the first-driver output node” in line 14. The Examiner suggests amending the phrase should to recite “the first driver output node” to restore clarity.
Claim(s) 18 recite a phrase “wherein-output transistor” in lines 4-5. The Examiner suggests amending the phrase should to recite “wherein the output transistor” to restore clarity. 
Claim(s) 18 recite a phrase(s) “the first-rail output transistor”, “the second-rail output transistor” in last paragraph. The Examiner suggests amending the phrase(s) should to recite “the first power rail output transistor”, “the second power rail output transistor”, respectively to restore clarity.
Claim(s) 19-20 not specifically addressed share the same informalities as claim(s) 18.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5, 9-12, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 1 recite a limitation "the second drive" in line 20.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes the Examiner assumes the limitation as “the second driver".
Claim(s) 1 recite a limitation "the drive strength of at least one of the transistors" in last paragraph.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes the Examiner assumes the limitation as “a drive strength of at least one of the first and second transistors”.
Claim(s) 5 and 13 recite limitation(s) "the first power rail", “the second power rail” in lines 5-6.  There is insufficient antecedent basis for the limitation(s) 
Claim(s) 1 and 13 recite a limitation "the second drive" in line 21.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes the Examiner assumes the limitation as “the second driver".
Claim(s) 13 recite a limitation "the impedance component" in line 22.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes the Examiner assumes the limitation as “an impedance component ".
Claim(s) 9 recite a limitation "the sampling capacitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes the Examiner assumes the limitation as “a sampling capacitor".
Dependent Claim(s) 2-3, 10-12, 14-17 not specifically addressed share the same 112(b) rejection as independent Claim 1, 5 or 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faucher et al. (US 8624641; hereinafter Faucher) in view of Holzmann et al. (US 20180076802).
Regarding claim 5, Faucher teaches in figure(s) 1-16 A circuit, comprising:
a first driver (driver 502; TXOP output driver; figures 5A, 1D) that includes a first transistor (transistor 166 DHN), a second transistor (transistor 168 DLN) and an output node (output of 502 to TXOP), the first transistor (transistor 166 DHN) including a first terminal (@AVDH), a second terminal (@TXOP), the second transistor (transistor 168 DLN) including a first terminal (@AVS), a second terminal (@TXOP), wherein the first terminal of the first transistor is adapted to be coupled to a first power rail (AVDH), the first terminal of the second transistor is adapted to be coupled to a second power rail (AVS), wherein the second terminal of the first transistor (transistor 166 DHN) is coupled to the output node (output of 502 to TXOP) of the first driver and the second terminal of the second transistor (transistor 168 DLN) is coupled to the output node (output of 502 to TXOP) of the first driver;

    PNG
    media_image1.png
    688
    542
    media_image1.png
    Greyscale

an impedance component (transmission gate 506 or Rs 118 and Rs 128) including a first terminal (506/118 terminal) and a second terminal (506/128 terminal), the first terminal of the impedance component coupled to the first-driver output node (output of driver 502, TXOP);
a second driver (driver 504; TXON output driver; figures 5A, 1D) that includes a third transistor (transistor 166 DHP), a fourth transistor (transistor 168 DLP) and an output node (output of 504 to TXON), the third transistor (transistor 166 DHP) including a first terminal (@AVDH), a second terminal (@TXON), the fourth transistor (transistor 168 DLP) including a first terminal (@AVS), a second terminal (@TXON), wherein the first terminal of the third transistor is adapted to be coupled to the first power rail (AVDH), the first terminal of the fourth transistor is adapted to be coupled to the second power rail (AVS), wherein the second terminal of the third transistor (transistor 166 DHP) is coupled to the output node (output of 504 to TXON) of the second driver and the second terminal of the fourth transistor (transistor 168 DLP) is coupled to the output node (output of 504 to TXON) of the second driver, and the output node of the second (506/128 terminal) of the impedance component; and
a sampled voltage (output of drivers 502,504, VCM) generated at least one of the first and second terminals (506,118,128) of the impedance component (col. 22 lines 1-6 - A transmission gate 506 can optionally be included to keep the output impedance constant over various amplitude settings. The optional transmission gate 506 can maintain an impedance between the positive-logic output signal TXOP and the negative-logic output signal TXON when the transmitter is off), wherein the sampling circuit is arranged to:
generate an indication of a voltage (output sampled voltage @ D in figure 5D or output sampled voltage @ TXOP/N with respect to AVDH/2 in figure 7C) between the first terminal and the second terminal of the first transistor (transistor 166 DHN) of the first driver (502) during a first interval (during first time section in figures 5D,7C);
generate an indication of a voltage (output sampled voltage @ D in figure 5D or output sampled voltage @ TXOP/N with respect to AVDH/2 in figure 7C) between the first terminal and the second terminal of the first transistor (transistor 166 DHN) of the first driver (502) during a second interval (during second time section in figures 5D,7C).
a sampling circuit arranged to sample.
a sampling circuit (sample and hold timing 434 in figure 4) arranged to sample.
a sample-and-hold circuit, which includes a switch coupled to the first resistor … an ADC (Analog-to-Digital Converter) coupled to the sample-and-hold circuit for providing a digital value representing the slew rate" (para. 15-17).

Regarding claim 9, Faucher teaches in figure(s) 1-16 the circuit of claim 5, 
Faucher does not teach explicitly wherein a second terminal of a sampling capacitor is coupled to an input of an analog-to-digital converter (ADC).
However, Holzmann teaches in figure(s) 4 wherein a second terminal of a sampling capacitor (capacitor Cs) is coupled to an input of an analog-to-digital converter (ADC 440 in figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Faucher by having wherein a second terminal of a sampling capacitor is coupled to an input of an analog-to-digital converter as taught by Holzmann in order to provide "circuits can be used in any applications where accurate slew rate detection is desired" (para. 1).


Allowable Subject Matter

Claim(s) 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 1-3 and 10-17 would be allowable if rewritten to overcome the rejection(s) under a) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, b) 35 U.S.C.  101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) contain allowable subject matter based on decision in the previous office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/           Primary Examiner, Art Unit 2868